46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Douglas COCHRAN, Defendant-Appellant.
No. 94-10157.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 11, 1995.*Decided Jan. 23, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Douglas Cochran appeals his sentence of 11 months, imposed following his plea of guilty to possessing a stolen firearm in violation of 18 U.S.C. Secs. 922(j), 2.


3
Pursuant to Anders v. California, 386 U.S. 738 (1967), Cochran's counsel submitted a brief stating that he finds no meritorious issues for review.  We decline to review the record because Cochran signed a plea agreement expressly waiving his right to appeal, see United States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir.1990), and the district court sentenced him in accordance with the negotiated agreement, see United States v. Serrano, 938 F.2d 1058, 1060 (9th Cir.1991).  Counsel is granted leave to withdraw, and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3